Case 2:21-mc-00022-SPL Document 20-3 Filed 07/02/21 Page 1 of 3




                EXHIBIT 3
           Case 2:21-mc-00022-SPL Document 20-3 Filed 07/02/21 Page 2 of 3

=@B<                       
<IIH                       ;<=><ÿ?@AB                                               ÿÿ
                               CD '73194
                                                                                            0123ÿ56ÿ378ÿ97ÿ2 9ÿ75ÿ783ÿ6
                       6379561 ,                                                                                ÿ
                            EF<ÿG>HFI@ÿJ@HI C87)132973679ÿYÿx5'ÿpy.ÿavav
                        3z4'51&{ÿ|1(9 3ÿ87D 3ÿ8)7ÿ87:,ÿ(7ÿ2 ,:13ÿ7''2 ÿ z57'ÿ)77 D 39ÿ0 ÿ
                        (7D ÿ4759ÿ73,ÿD D0 ÿ7(ÿ783 ÿ*731'ÿ03, }ÿ133 ÿ414'ÿ
                        8767]9~^v(5vv\                                                      !"#ÿ$$
                        0)78ÿ9)1ÿ9) 7,                                                               ;<=><ÿ?@AB
                                                                                                     CD '73194
                       ^{vpÿ̀wÿYÿx5'ÿpy.ÿavavYX8199 ÿ(7ÿ-3,71,                                       %7&132ÿ'1(ÿ819)ÿ*
                                                                                                     +7,1ÿ13ÿ-'132973.ÿ/
                                                                                                     051',132ÿ1-*23.ÿ47
                                                                                                     ) '6132ÿ6 76'5ÿ647
                                                                                                     6839 987:132
                                                                                                     EF<ÿG>HFI@ÿJ
                                                                                                     C87)132973679
                                                                                                     * D7474ÿ*1 ÿ13ÿ

                                                                                            KL"MNÿL"$$##O
                                                                                            80ÿ3791737'ÿ3 8 YZÿ)75 ÿ727
                                                                                            P==ÿ?@HAQÿB<=<>H<RÿSB@TÿB
                                                                                            >SI<BÿJ<HQ=U>>VHÿB<T
                                                                                            ?@BIÿ@U<BIBHÿFHÿW@UWI
                                                                                            X 3,132ÿ819)ÿ+1''ÿ170 .ÿ-539ÿ/1&
                                                                                            `7'1914ÿYÿX 3,132
                                                                                            [==<ÿG<HH<=A<B
                                                                                            Z\]^_ÿX8 9
                                                                                            0679ÿYÿX 3,132
                                                                                            ;<HH
                                                                                            ab^_ÿX8 9
                                                                                            1m/n*opqY%n/3
                                                                                            ?cdefghijÿk<lHÿ>RÿR>I
                                                                                            ?>=S@B>
                                                                                              c<=Qÿ YX)1ÿD73132
                                                                                            r@BÿsR<ÿI@ÿJBR<ÿt=>Hÿ

                                                                                            0)78ÿD7
                                                                                            X D ÿ7(ÿ0 &14 `1&74ÿ̀7'14
                                                                                            -,ÿ13(7 w7 uÿavapÿX8199




             f@ IÿTHHÿlF>IHÿF><
             `76'ÿ73ÿX8199 ÿ7 ÿ9) ÿ(19ÿ97ÿ:378]                                                           @ÿ          

                                                                                                  074)ÿX8199
                                                                                            BA000027
Case 2:21-mc-00022-SPL Document 20-3 Filed 07/02/21 Page 3 of 3




                                                            BA000026
